 

Exhibit 10.2

 

INTEREST CONTRIBUTION AGREEMENT

 

by and among

 

SIAMAK KOHANOFF

 

FIRST CAPITAL REAL ESTATE TRUST INCORPORATED

 

and

 

FIRST CAPITAL REAL ESTATE OPERATING PARTNERSHIP, LP

 

September 13, 2016

 

 

 

 

CONTRIBUTION AGREEMENT

 

This CONTRIBUTION AGREEMENT dated as of September 13, 2016 (this “Agreement”),
is made and entered into among SIAMAK KOHANOFF (the “Contributor”), FIRST
CAPITAL REAL ESTATE OPERATING PARTNERSHIP, L.P. (“FCRE OP”) and FIRST CAPITAL
REAL ESTATE TRUST INCORPORATED (“FCRE” and together with FCRE OP, each
individually referred to herein as an “FC Party” and collectively referred to
herein as the “FC Parties”). The Contributor and each of the FC Parties may
individually be referred to herein as a “Party” or collectively as the
“Parties”.

 

RECITALS

 

WHEREAS, FCRE OP is the operating partnership of FCRE. FCRE is engaged in the
business of investing in interests in real estate. FCRE has been organized and
operated to qualify as a real estate investment trust (a “REIT”) under Sections
856 through 860 of the Internal Revenue Code of 1986, as amended (the “Code”).
FCRE holds all or substantially all of its properties and assets through FCRE
OP, its operating partnership;

 

WHEREAS, the Contributor is the owner of 31.00% of the limited liability company
interests in United 2520 Tilden, LLC, a Delaware limited liability company
(“Holdings” with the interest held by the Contributor referred to herein as the
“Assigned Interest”);

 

WHEREAS, Holdings is the owner of 100% of the limited liability company
interests in 2520 Tilden Fee, LLC, a Delaware limited liability company (“Tilden
Fee”);

 

WHEREAS Tilden Fee is the direct owner of 100% of the fee simple interest in
that certain property located at 2520 Tilden Ave, Brooklyn, NY 11226 and
improvements thereon (the “Contributed Property”);

 

NOW, THEREFORE, in consideration of the foregoing recitals, the Parties
acknowledge the adequacy of the consideration provided to each through their
respective representations, warranties, covenants and agreements and promises
contained in this Agreement, as well as other good and value consideration, and,
intending to be legally bound, agree as provided below.

 

Article I.

CONTRIBUTION AND SALE

 

1.1           Recitals. The recitals above are incorporated into this Agreement
and are hereby acknowledged to be true and correct.

 

1.2           Intentionally Omitted.

 

1.3           Contribution. At the Closing and on the terms and subject to the
conditions contained in this Agreement:

 

(a)          The Contributor hereby agrees to assign, set over, and transfer to
FCRE OP, absolutely and unconditionally, and free and clear of all Liens, all of
their right, title and interest in and to Holdings and the Contributed Property,
in exchange for the consideration set forth in Section 1.4(a), and FCRE OP
hereby agrees to accept such assignment by the Contributor in the form of the
assignment set forth in Exhibit “A” attached hereto.

 

1

 

 

(b)          all of the foregoing references to transfer of interests “free and
clear of all Liens” shall refer to the membership interests, but not the
underlying real estate.

 

1.4           Considertion. At the Closing and on the terms and subject to the
conditions contained in this Agreement, the Contributor hereby irrevocably
agrees to accept, in exchange for the Assigned Interests:

 

(a)          FOUR HUNDRED THIRTY THOUSAND FOUR HUNDRED FORTY THREE (430,443)
units of limited partnership interest (“OP Units” with the OP Units issued
hereunder referred to as the “Tilden Units” or the “Securities”) in FCRE OP free
and clear of all liens and encumbrances, without any right of redemption except
as set forth in Section 1.7, and valued at SIX MILLION NINE HUNDRED THOUSAND AND
ONE DOLLARS and 29/100 ($6,900,001.29) based on a per OP Unit value of $16.03
(the “Issuance Price”); and

 

(b)          Cash Payment.  ONE MILLION DOLLARS AND 00/100 ($1,000,000.00) in
immediately available funds (the “Cash Payment”) wired to Contributor’s account
at Wells Fargo Bank; ABA: 121042882; Account# 1039093529.

 

1.5           Issuance of Securities. At the Closing and on the terms and
subject to the conditions contained in this Agreement, FCRE OP shall issue the
Securities free and clear of all liens and encumbrances, without any right of
redemption except as set forth in Section 1.7, to be allocated as designated by
the Contributor in Schedule 1.5 hereto.

 

1.6           Treatment as a Contribution.

 

(a)          Any sale by the Contributor of the Contributed Property are each
intended to be governed by Section 721(a) of the Code.

 

(b)          The Parties hereto acknowledge and agree to the tax treatment
described in this Section 1.6, and shall all file their respective Tax Returns
consistent with such treatment, unless otherwise required by applicable Law.

 

1.7           Rights of Redemption

 

Notwithstanding anything to the contrary contained in this Agreement, any of the
other agreements in connection with this transaction and the limited partnership
agreement of FCRE OP (the “Partnership Agreement”):

 

(a)          With seven (7) Business Days prior written request to FCRE OP by
Contributor, Contributor shall have the right to redeem the Tilden Units under
the following terms and conditions:

 

2

 

 

(i)          Contributors right to request redemption of the Tilden Units
pursuant to this Section 1.8 shall commence on April 1, 2017;

 

(ii)         Contributor shall not redeem more than ONE HUNDRED SEVEN THOUSAND
SIX HUNDRED ELEVEN (107,611) OP Units in any one fiscal quarter; and

 

(iii)        FCRE OP shall be obligated to provide cash consideration for each
OP Unit being redeemed pursuant to this Section 1.8 at the Issuance Price.

 

(b)          FCRE OP shall have the right, in its sole discretion and without
penalty, at any time and from time to time to force the redemption of some or
all of the Tilden Units and FCRE OP shall be obligated to provide consideration
to the Contributor for each OP Unit being redeemed in an amount equal to the
Issuance Price.

 

1.8           Distributions with respect to the FC OP Units.

 

Notwithstanding anything to the contrary contained in this Agreement, any of the
other agreements in connection with this transaction and the Partnership
Agreement, distributions shall be paid by FCRE OP to the holders of the Tilden
Units, with respect to the Tilden Units, on the first of each month following
the Closing Date in an amount equal to a seven percent (7%) per annum yield on
each outstanding Tilden Unit (the “Monthly Yield Payment”). For the purposes of
determining the Monthly Yield Payment, each outstanding Tilden Unit shall be
valued at the Issuance Price.

 

1.9           Conversion of OP Units.

 

Notwithstanding anything to the contrary contained in this Agreement, any of the
other agreements in connection with this transaction and the Partnership
Agreement, the holders of the Tilden Units shall have no right to convert the
Tilden Units to common shares in FCRE until the earlier to occur of: (i) the
listing of FCRE on a national stock exchange; or (ii) the sale of all or
substantially all of the assets of FCRE (collectively, the “Conversion Event”).
From and after the Conversion Event, any Holder of any of the Tilden Units shall
have the right to convert their OP Units into shares of common stock of FCRE at
an exchange ratio of one share of FCRE common stock for one OP Unit.

 

Article II.

CLOSING

 

2.1           Closing. The closing of the transaction contemplated by this
Agreement (the “Closing”) shall be deemed to have occurred as of the date first
written above (the “Closing Date”). Upon execution of this Agreement, the
conditions to closing as set forth in Article V hereof shall be deemed to have
been met or waived by each of the Parties. The Parties and their representatives
may participate in the Closing by electronic means and electronic delivery of
signed documents. The Closing shall be deemed to occur as of midnight at the end
of the Closing Date.

 

3

 

 

2.2           Closing deliveries by the Contributor. At the Closing, the
Contributor (except as otherwise provided below) will deliver or cause to be
delivered to FCRE OP each of the following agreements, instruments and other
documents:

 

(a)          with respect to the Assigned Interest, a duly executed instrument
of assignment in the form attached hereto as Exhibit A;

 

(b)          with respect to the Contributor, a duly executed joinder to the
Partnership Agreement as set forth in each certificate of OP Units in the form
attached hereto as Exhibit B (each a “Joinder”);

 

(c)           with respect to the Contributor, a duly completed and executed
certificate pursuant to Treasury Regulation section 1.1445-2(b)(2) certifying
that the Contributor is not a “foreign person” within the meaning of Code
section 1445 (each a “FIRPTA Affidavit”);

 

(d)          any and all other instruments and documents required to be
delivered by the Contributor at or prior to the Closing pursuant to and in
accordance with any of the other provisions of this Agreement, and such other
documents or instruments as FCRE OP may reasonably request to effect any of the
transactions contemplated hereby.

 

2.3           Closing Deliveries by FCRE OP and FCRE. At the Closing, FCRE OP
and FCRE will deliver or cause to be delivered, to the Contributor each of the
following agreements, instruments and other documents:

 

(a)          certificates evidencing the approval of the issuance of the Tilden
Units to be issued by FCRE OP to the Contributor to receive Securities hereunder
registered in the name designated by the Contributor;

 

(b)          a duly executed counterpart of each Joinder;

 

(c)          any and all other instruments and documents required to be
delivered by FCRE OP, FCRE or FCREI at or prior to the Closing pursuant to and
in accordance with any of the other provisions of this Agreement, and such other
documents or instruments as the Contributor may reasonably request to effect any
of the transactions contemplated hereby;

 

(d)          the Cash Payment; and

 

(e)          the payment of amounts outstanding due Contributor pursuant to
Section 6.1(b)(i) of the Operating Agreement for Holdings as of the Closing Date
in the amount of TWO HUNDRED EIGHT THOUSAND SEVEN HUNDRED FIFTY and 00/100
DOLLARS ($208,750.00).

 



4

 

 

Article III.

REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTOR

 

3.1           The Contributor hereby represents and warrants the accuracy of the
preamble Recitals and hereby jointly and severally make the following
representations and warranties to the FC Parties as of the date hereof:

 

(a)          No Brokers. Neither the Contributor or any of its Affiliates (the
“Contributing Parties”) has or will have any obligation to pay any brokerage
fees or commissions, finder’s fee, advisory fees or other similar fees related
to the execution of this Agreement, any of the other documents executed in
connection with the transaction contemplated by this Agreement or the
consummation of any of the transactions contemplated hereby or thereby (the
“Transaction Documents”) and Contributor shall indemnify, defend and hold
harmless FCRE and FCRE OP from any responsibility, liability or obligation with
respect thereto.

 

(b)          Compliance with Laws. Except as expressly disclosed in a writing by
the Contributing Parties to FCRE OP dated prior to, and received by FCRE OP
prior to, the date hereof, the Contributor has no knowledge that any portion of
the Contributed Property is not in compliance, in all material respects, with
all applicable laws, ordinances, rules, regulations, codes, orders and statutes
(including, without limitation, those currently relating to fire safety,
conservation, parking, Americans with Disabilities Act, zoning and building
laws) whether federal, state or local, except where the failure to so comply
would not have a Material Adverse Effect. Compliance with Environmental Laws is
not addressed by this Section 3.1(b), but rather solely by Section 3.1(e).

 

(c)          Eminent Domain. The Contributor has no knowledge of any existing or
proposed or threatened condemnation, eminent domain or similar proceeding, or
private purchase in lieu of such a proceeding, in respect of all or any material
portion of the Contributed Property.

 

(d)          Licenses, Approvals, Entitlements and Permits. The Contributor has
no knowledge whether the Contributed Property has the requisite licenses,
permits or other governmental approvals (including without limitation, all
approvals and entitlements) required to be obtained by the owner of any of the
Contributed Property in connection with the permitting, approval, construction,
use, occupancy, management, leasing and operation of the Contributed Property,
which includes notice that any licenses, permits or other governmental approvals
(including without limitation, all approvals and entitlements) have not been
obtained and are not in full force and effect or are not good standing.

 

(e)          Environmental Compliance. Except as expressly disclosed in a
writing by the Conrtibutor to FCRE OP dated prior to, and received by FCRE OP
prior to, the date hereof, the Contributor has no knowledge whether Holdings has
received notice that any portion of the Contributed Property is not in
compliance with any Environmental Laws and Environmental Permits, except where
the failure to so comply would not have a Material Adverse Effect. The
Contributor has not received any written notice from the United States
Environmental Protection Agency or any other federal, state, county or municipal
entity or agency that regulates Hazardous Materials or public health risks or
other environmental matters or any other private party or Person claiming any
current violation of, or requiring current compliance with, any Environmental
Laws or Environmental Permits or demanding payment or contribution for any
Release or other environmental damage in, on, under, or upon the Contributed
Property. The Contributor has not been made aware of any litigation or
investigation that is pending with respect to Hazardous Materials located in,
on, under or upon the Contributed Property, and to the best of Contributor’s
knowledge no such litigation or investigation has been threatened in writing in
the last twelve months by any Governmental Entity or any third party.

 

5

 

 

(f)          Zoning. The Contributor has no knowledge whether Holdings has
received (a) any written notice (which remains uncured) from any Governmental
Authority stating that any part of the Contributed Property is currently
violating any zoning, land use, development agreement or other similar rules or
ordinances in any material respect, or (b) any written notice of any pending or
threatened proceedings for the rezoning (i.e., as opposed to the current zoning)
of any of the Contributed Property or any portion thereof except, in each case
as would not have a Material Adverse Effect, and the Contributor knows of no
event or circumstance which currently exists, or which, with the passage time
may exist, which would in any way negate or subject the Contributed Property to
lose or be divested of any Approvals or Entitlements.

 

(g)          Additional Representations. The Contributor hereby make the
following additional representations and Warranties in favor of the FC Parties:

 

(i)          The Contributor has not received notice of any proceedings at law
or in equity before any court, grand jury, administrative agency or other
investigative agency, bureau or instrumentality of any kind pending or
threatened, against or affecting the Contributed Property or the Contributor
that (i) involve, or in any way may affect, the validity or enforceability of
this Agreement or any other instrument or document to be delivered by the
Contributor pursuant hereto, (ii) enjoin or prevent or threaten to enjoin or
prevent the performance of the Contributor’s obligations hereunder or (iii)
relate specifically to the Assigned Interest, the Contributed Property or the
title thereto; and there is no other pending or threatened litigation,
governmental investigation or administrative proceeding affecting the the
Assigned Interest or to the best of Contributor’s knowledge, the Contributed
Property;

 

(ii)         The Contributor is not a debtor under any bankruptcy or other
insolvency law, or are in the hands of a receiver, nor is an application for the
appointment of a receiver pending; and none of the Contributing Parties have
made an assignment for the benefit of creditors, nor filed, or had filed against
it, any petition in bankruptcy which is currently pending in any court;

 

(iii)        All information and documents heretofore prepared and delivered by
the Contributor to the FC Parties are true, complete and accurate in all
material respects, and with respect to documents, are true, correct and complete
copies thereof;

 

(h)          Condition precedent. The truth, accuracy and completeness of each
of the representations and warranties of the Contributor made in this Agreement
as of the date hereof, and as of the date of Closing, shall constitute a
condition precedent to the obligations of the FC Parties hereunder. Each such
representation and warranty shall survive the Closing and the transfer of the
Contributed Property hereunder.

 

6

 

 

3.2        The Contributer makes the following representations and warranties to
the FC Parties on a sole, separate and several basis as of the date hereof:

 

(a)          Organization and Authorization. The Contributor has all requisite
power and authority to execute, deliver and perform its obligations under this
Agreement and any other of the Transaction Documents. The Contributor has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and any of the other Transaction Documents. Upon the execution
and delivery of any Transaction Document to be executed and delivered by the
Contributor, such Transaction Document shall constitute the valid and binding
obligation of the Contributor, enforceable against the Contributor in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
affecting the rights and remedies of creditors and general principles of equity.

 

(b)          Title to the Assigned Interest. Contributor owns the Assigned
Intrest free from all Liens.

 

(c)          Absence of Defaults and Conflicts. With respect to each
Contributing Party, neither the execution and delivery of this Agreement, any
Transaction Document, nor the consummation of any of the transactions
contemplated hereby or thereby, nor compliance with or fulfillment of the terms,
conditions and provisions hereof or thereof will: (a) conflict with, result in a
breach of the terms, conditions or provisions of, or constitute a default, an
event of default or an event creating rights of acceleration, termination or
cancellation or a loss of rights under, or result in the creation or imposition
of any Lien upon Holdings or the Contributed Property, under (i) any
Organizational Documents of any Contributing Party, (ii) any agreement, document
or instrument to which any Contributing Party is a party or by which such
Contributing Party or any of the Contributed Property or Holdings is or are
bound, (iii) any term or provision of any judgment, order, writ, injunction, or
decree binding on any Contributing Party (or its assets or properties, including
the Contributed Property or Holdings), or (iv) any Laws applicable to such
Contributing Party; or (b) require the approval, consent, authorization or act
of, or the making by such Contributing Party of any declaration, filing or
registration with, any Person.

 

(d)          FIRPTA. No Contributing Party is a “foreign person” within the
meaning of Code Section 1445(f)(3), and each Contributing Party shall certify to
that effect and certify its taxpayer identification number at Closing pursuant
to Code Section 1445(b)(2).

 

(e)          No Litigation. No Proceeding or Order is pending against or
affecting the Contributor or its Assigned Interest(and, to the knowledge of each
Contributing Party, no such Proceeding or Order has been threatened in writing):
(a) under any bankruptcy or insolvency Law; (b) that seeks or could be
reasonably likely to seek injunctive or other relief in connection with this
Agreement, any of the other Transaction Documents or the transactions
contemplated hereby or thereby; or (c) that reasonably could be expected to
adversely affect (i) the performance by such Contributing Party under this
Agreement or any other Transaction Document, or (ii) the consummation of any of
the transactions contemplated hereby or thereby.

 

7

 

 

(f)          No Consents Required. Except as shall have been satisfied on or
prior to the Closing Date, no consent, waiver, approval or authorization of, or
filing with, any Person or Governmental Authority or under any applicable Laws
is required to be obtained by any Contributing Party in connection with the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, except for those consents, waivers, approvals,
authorizations or filings, the failure of which to obtain or to file would not
have a Material Adverse Effect.

 

(g)          Taxes. Except as would not have a Material Adverse Effect, (a) all
Tax Returns and reports required to be filed by the Contributor with respect to
the Assigned Interest, if any, have been timely filed (after giving effect to
any filing extension properly granted by a Governmental Authority having
authority to do so) and all such returns and reports are accurate and complete
in all material respects, and all Taxes required to be paid by Contributor, if
any, with respect to the Assigned Interest have been paid, and (b) no
deficiencies for any Taxes have been proposed, asserted or assessed against or
on the Contributor with respect to the Assigned Interest, and no requests for
waivers of the time to assess any such Taxes are pending.

 

(h)          Tax Matters. The Contributor represents and warrants that it has
obtained from its own counsel advice regarding the tax consequences of (a) the
transfer of the Assigned Interest and the Contributed Property to FCRE OP and
the receipt of OP Units, (b) the Contributing Parties admission as a limited
partner of FCRE OP, and (c) any other transaction contemplated by this
Agreement. Each Contributing Party further represents and warrants that it has
not relied on FCRE OP, FCRE, or any of their Affiliates, representatives or
counsel for any tax advice and that it is not relying on any advice or any
information or material furnished by such parties, whether oral or written
expressed or implied, of any nature whatsoever, regarding the tax consequences
of the events and transactions set forth in the preceding sentence.

 

(i)          Insurance. The Contributing Parties have not received notice that
any of the insurance policies affecting the Contributed Property is not in full
force and effect in all material respects. Holdings has not received from any
insurance company any notices of cancellation or intent to cancel any insurance
with respect to the Contributed Property.

 

(j)          Investment Representations.

 

(i)          The Contributor acknowledges that the offering and issuance of the
Securities to be acquired pursuant to this Agreement are intended to be exempt
from registration under the Securities Act and that FCRE OP’s and FCRE’s
reliance on such exemptions is predicated in part on the accuracy and
completeness of the representations and warranties of the Contributor contained
herein. In furtherance thereof, the Contributor represents and warrants to FCRE
OP and FCRE as follows:

 

1.          The Contribuutor is an “accredited investor” (as such term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act).

 

2.          The Contributor is acquiring the Securities solely for its own
account for the purpose of investment and not as a nominee or agent for any
other Person and not with a view to, or for offer or sale in connection with,
any distribution of any thereof in violation of the federal securities Law.

 

8

 

 

3.          The Contributor is knowledgeable, sophisticated and experienced in
business and financial matters and fully understands the limitations on transfer
imposed by the federal securities Law. The Contributor is able to bear the
economic risk of holding the Securities for an indefinite period and is able to
afford the complete loss of its investment in the Securities; The Contributor
has received and reviewed all information and documents about or pertaining to
FCRE OP and FCRE and the business and prospects of the FCRE OP and FCRE and the
issuance of the Securities as the Contributor deems necessary or desirable, and
has been given the opportunity to obtain any additional information or documents
and to ask questions and receive answers about such information and documents,
the FCRE OP and FCRE and the business and prospects of FCRE OP and FCRE which
the Contributor deems necessary or desirable to evaluate the merits and risks
related to its investment in the Securities; and the Contributor understands and
has taken cognizance of all risk factors related to the purchase of the
Securities. The Contributor is relying upon its own independent analysis and
assessment (including with respect to taxes), and the advice of such
Contributing Parties advisors (including tax advisors), and not upon that of
FCRE OP, FCRE or any of their Affiliates, for purposes of evaluating, entering
into, and consummating the transactions contemplated hereby.

 

(ii)         The Contributor is fully aware that the Securities have not been
registered with the SEC in reliance on the exemptions specified in Regulation D
under the Securities Act, which reliance is based in part upon the Contributing
Parties representations set forth herein. The Contributor understands that the
Securities have not been registered under applicable state securities laws and
are being offered and sold pursuant to the exemptions specified in said laws,
and unless they are registered, they may not be re-offered for sale or resold
except in a transaction or as a security exempt under those laws.

 

(k)          Exculpation and Waiver of Claims.

 

(i)          Notwithstanding the information and materials provided to or
otherwise obtained by the Contributing Parties as described in this Section
3.2(k), the Contributor understands and acknowledges that the FC Parties and
their respective affiliates, officers, directors, partners, members, employees
and agents may be in possession of additional material non-public information
about FCRE’s and FCRE OP’s operations, prospects and strategic plans that has
not been disclosed to the Contributing Parties or to their representatives in
connection with this Agreement. Therefore, the Contributor understands,
acknowledges and agrees that any information in its possession regarding FCRE
and FCRE OP may be incomplete in whole or in part; provided, however, that the
foregoing shall neither relieve the FC Parties of their responsibilities and
obligations pertaining to the representations and warranties expressly made by
such parties in this Agreement nor diminish the veracity or substantive effect
of the same representations and warranties as expressly stated in this Agreement
or in connection with such fraud, intentional misrepresentations or willful
misconduct by the FC Parties or any of its officers, directors, partners,
members and employees.

 

9

 

 

(ii)         The Contributor hereby irrevocably understands, acknowledges and
agrees that it will not directly or indirectly institute, join any person in
instituting or take any action to directly or indirectly institute, any legal or
other proceeding against FCRE, FCRE OP or any of their affiliates, officers,
directors, partners, members, employees or agents for any reason relating to, or
seeking damages or remedies (whether legal or equitable) with respect to this
Agreement, an investment in the Securities or any of the information that FCRE,
FCRE OP or any of their affiliates, officers, directors, partners, members,
employees, agents or representatives has provided or omitted to provide to the
Contributing Parties in connection with the this Agreement or otherwise, other
than in the case of any representation or warranty by FCRE or FCRE OP expressly
set forth in this Agreement; provided, however, that except as expressly
provided above, the foregoing provisions shall not preclude or limit the rights
and remedies available to Contributor under and in accordance with the terms of
this Agreement or his rights as a holder of OP Units in FCRE OP.

 

(iii)        The Contributor understands, acknowledges and agrees that it is not
relying upon representations and warranties of any Person, other than
representations and warranties of the FC Parties contained herein and in the
other Transaction Documents, in making its investment or decision to invest in
the Securities.

 

(iv)        The parties hereto acknowledge and agree that no individual, duly
authorized and acting as an officer, director, partner, member, shareholder,
agent, consultant or employee on behalf of the Contributing Parties or the FC
Parties, respectively, shall have any personal liability arising from this
Agreement or from the transactions contemplated by this Agreement except in
connection with such individuals fraud, intentional misrepresentations or
willful misconduct.

 

Article IV.

REPRESENTATIONS AND WARRANTIES OF FCRE OP AND FCRE

 

FCRE OP and FCRE, jointly and severally, hereby represent and warrant to the
Contributor as follows:

 

4.1           Organization and Authorization. Each of FCRE OP and FCRE is an
entity duly organized, validly existing and in good standing in the state of its
organization. Each of FCRE OP and FCRE has all requisite entity power and
authority to execute, deliver and perform its obligations under this Agreement
and any other Transaction Documents. Each of FCRE OP and FCRE has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and any other Transaction Documents. Upon the execution and delivery
of any Transaction Documents to be executed and delivered by FCRE OP or FCRE,
such Transaction Document shall constitute the valid and binding obligation of
FCRE OP or FCRE, enforceable against FCRE OP or FCRE in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors and general principles of equity. The person or
persons executing and delivering this Agreement or any other Transaction
Document on behalf of FCRE OP or FCRE is and shall have been prior to the
Closing Date, duly authorized to execute and deliver such documents on behalf of
FCRE OP or FCRE.

 

10

 

 

4.2           No Litigation. No Proceeding or Order is pending against or
affecting FCRE and FCRE OP or property owned by any such parties (and, to the
knowledge of the FC Parties no such Proceeding or Order has been threatened in
writing) (a) under any bankruptcy or insolvency Law, (b) that seeks or could be
reasonably likely to seek injunctive or other relief in connection with this
Agreement, any of the other Transaction Documents or the transactions
contemplated hereby or thereby, or (c) that reasonably could be expected to
adversely affect (i) the performance by FCRE of FCRE OP under this Agreement or
any other Transaction Document, or (ii) the consummation of any of the
transactions contemplated hereby or thereby.

 

4.3           No Consents or Approvals. Except as shall have been satisfied on
or prior to the Closing Date, no consent, waiver, approval or authorization of,
or filing with, any Person or Governmental Authority or under any applicable
Laws is required to be obtained by any of the FC Parties in connection with the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, except for those consents, waivers, approvals,
authorizations or filings, the failure of which to obtain or to file would not
have a Material Adverse Effect.

 

4.4           No Violation. None of the execution, delivery or performance of
this Agreement, any agreement contemplated hereby between the Parties to this
Agreement and the transactions contemplated hereby between the Parties to this
Agreement does or will, with or without the giving of notice, lapse of time, or
both, violate, conflict with, result in a breach of, or constitute a default
under the organizational documents of FCRE or FCRE OP or any term or provision
of any judgment, order, writ, injunction, or decree binding on FCRE or FCRE OP.

 

4.5           Valid Issuance of Securities. The OP Units to be issued to the
Contributor pursuant to this Agreement have been duly authorized by the FC
Parties and, when issued against the consideration therefor, will be validly
issued by FCRE OP, free and clear of all Liens created by FCRE OP (other than
Liens created by the Partnership Agreement).

 

4.6           REIT Status. FCRE is a real estate investment trust properly
formed under Section 856 through 860 of the Code.

 

4.7           Charter Documents. FCRE has provided drafts of amendments to its
Certificate of Incorporation and amendments to the governing charter instruments
of FCRE OP and each of its material subsidiaries reflecting a rebranding from
United to First Capital. FCRE, FCRE OP and each of its subsidiaries is in
compliance with the provisions of its Certificate of Incorporation or equivalent
governing charter instrument.

 

(a)          Financial Records. FCRE and FCRE OP have provided Contributor with
the audited financials of FCRE and FCRE OP as of August 14, 2015, the date of
the filing of FCRE’s most recent quarterly report (collectively, the “Financial
Records”).

 

(b)          Financial Statements in Accordance with Books and Records; Fair
Presentation. FCRE and FCRE OP hereby represent and warrant that the financial
statements provided are in accordance with the books and records of FCRE and
FCRE OP, and fairly present the financial condition of FCRE and FCRE OP as at
the respective dates indicated.

 

11

 

 

4.8           Information Provided to Contributor. The financial statements, all
financial data, organizational documents relating to the FC Parties and their
related entities, and all other documents and information heretofore delivered
to the Contributor by or with respect to the FC Parties in connection with the
transactions contemplated by this Agreement or otherwise relating to the FC
Parties, are to the best knowledge of the FC Parties correct and complete in all
material respects; fairly present the FC Parties, and there have been no
material amendments thereto since the date such items were prepared or delivered
to Contributor.

 

Article V.

CONDITIONS PRECEDENT

 

5.1           Conditions Precedent to the Obligations of Each Party. The
obligations of each Party to consummate the transactions contemplated hereby at
the Closing shall be subject to the satisfaction or waiver (where permissible),
at or prior to the Closing, of the following conditions:

 

(a)          No Order. No Governmental Authority with jurisdiction over such
matters shall have enacted, issued, promulgated, enforced or entered any Law
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making the transactions contemplated hereby at the Closing illegal
or otherwise restricting, preventing or prohibiting consummation of such
transactions.

 

(b)          Simultaneous Closing. The transfers contemplated in Section 1.3(a)
hereof shall all be consummated at the Closing on the Closing Date and shall be
deemed to have occurred simultaneously.

 

5.2           Conditions Precedent to the Obligations of the Contributor. The
obligations of each Contributor to consummate the transactions contemplated
hereby at the Closing shall be subject to the satisfaction or waiver (where
permissible), at or prior to the Closing, of the following additional
conditions:

 

(a)          Agreements and Covenants. FCRE OP and FCRE shall have performed all
obligations to be performed by them, and complied with their agreements and
covenants to be performed or complied with by them under this Agreement on or
prior to the Closing.

 

(b)          Closing Deliveries. FCRE OP and FCRE shall have delivered, or
caused to be delivered, each of the items set forth in Section 2.3.

 

5.3           Conditions Precedent to the Obligations of the FC Parties. The
obligations of the FC Parties to consummate the transactions contemplated hereby
at the Closing shall be subject to the satisfaction or waiver by the FC Parties,
at or prior to the Closing, of the following additional conditions:

 

(a)          Agreements and Covenants. The Contributor shall have performed all
obligations to be performed by them, and complied with their agreements and
covenants to be performed or complied with by them under this Agreement on or
prior to the Closing.

 

(b)          Closing Deliveries. The Contributor shall have delivered, or caused
to be delivered, each of the respective items set forth in Section 2.2.

 

12

 

 

(c)          The FC Parties shall have the right to elect to waive one or more,
or all, of the Conditions Precedent set forth in this Section 5.3, each of which
Conditions Precedent run in favor of FC Parties, and elect to determine to Close
the transactions contemplated herein prior to satisfaction of any of the
conditions precedent set forth in this Section 5.3, in which case, the Closing
shall occur promptly upon such waiver.

 

5.4           Condition Precedent. The truth, accuracy and completeness of each
of the representations and warranties by FCRE and FCRE OP to the Contributor
made in this Agreement as of the date hereof, and as of the Closing Date, shall
constitute a condition precedent to the obligations of the Contributor
hereunder. Each such representation and warranty shall survive the Closing and
the transfer of the Contributed Property hereunder. In the event that any Party
to this Agreement proceeds to Closing with knowledge of any untruth or
inaccuracy with respect to the representations and warranties made in ARTICLE V
that Party shall be deemed to have waived its rights to any claim based such
untruth or inaccuracy.

 

Article VI.

GENERAL PROVISIONS

 

6.1           Survival. Unless otherwise set forth in this Agreement, the
representations and warranties of the Parties contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the Closing and shall in no way be affected by any investigation or knowledge of
the subject matter thereof made by or on behalf of any of the Parties.

 

6.2           Notices. All notices, consents, approvals, waivers or other
communications (each, a “Notice”) required or permitted hereunder, except as
herein otherwise specifically provided, shall be in writing and shall be: (a)
delivered personally or by commercial messenger; (b) sent via a recognized
overnight courier service; (c) sent by registered or certified mail, postage
pre-paid and return receipt requested; or (d) sent by email or facsimile
transmission, provided confirmation of receipt is received by sender and the
original Notice is thereafter sent or delivered by an additional method provided
in this Section 6.2, in each case so long as such Notice is addressed to the
intended recipient thereof as set forth below:

 

If to the Contributor hereto:

 

Mr. Siamak Kohanoff

c/o Kohanoff Arco

11243 San Fernando Road

San Fernando, CA 91340

 

With copies to:

 

Kaufman Dolowich Voluck

60 Broad Street, Suite 3600

New York, NY 1004

Attn: Steven P. Nassi, Esq.

 

13

 

 

And

 

Stempel Bennett Claman & Hochberg, P.C.

675 Third Avenue, 31st Floor

New York, NY 10017

Attn: Steven R. Hochberg, Esq.

 

If to FC Party, to:

 

First Capital Real Estate Advisors, LP

60 Broad Street, 34th Floor

New York, NY 10004

Attn: Legal Department

Email: s@firstcapitalre.com

 

with a copy (which shall not constitute notice or service of process

under this Section 6.2) to:

 

Downey Brand LLP

621 Capitol Mall

18th Floor

Sacramento, CA 95814

Attn: Anthony A. Arostegui, Esq.

Email: aarostegui@downeybrand.com

 

Any Party may change its address specified above by giving each party Notice of
such change in accordance with this Section 6.2. Any Notice shall be deemed
given upon actual receipt (or refusal of receipt).

 

6.3           Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy or the application of this Agreement to any Person or circumstance is
invalid or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party. To such end, the provisions of this Agreement are agreed
to be severable. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

6.4           Amendment. This Agreement may not be amended or modified in any
respect other than by the written agreement of all of the Parties.

 

14

 

 

6.5           Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each Party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement except that First Capital Real Estate Advisors, L.P. is a third party
beneficiary hereunder as the external advisor of FCRE.

 

6.6           Governing Law; Jurisdiction and Venue.

 

(a)          This Agreement shall be governed by and construed in accordance
with, the laws of the State of New York without regard, to the fullest extent
permitted by law, to the conflicts of laws provisions thereof which might result
in the application of the laws of any other jurisdiction.

 

(b)          Each Party agrees that any Proceeding for any claim arising out of
or related to this Agreement or the transactions contemplated hereby, whether in
tort or contract or at law or in equity, shall be brought only in either the
United States District Court for the Southern District of New York or in a New
York state court sitting in New York, New York (each, a “Chosen Court”), and
each Party irrevocably (a) submits to the jurisdiction of the Chosen Courts (and
of their appropriate appellate courts), (b) waives any objection to laying venue
in any such Proceeding in either Chosen Court, (c) waives any objection that
such Chosen Court is an inconvenient forum for the Proceeding, and (d) agrees
that, in addition to other methods of service provided by law, service of
process in any such Proceeding shall be effective if provided in accordance with
Section 6.2, and the effective date of such service of process shall be as set
forth in Section 6.2.

 

6.7           Waiver of Jury Trial. Each of the Parties hereto hereby waives to
the fullest extent permitted by applicable Law any right it may have to a trial
by jury with respect to any litigation directly or indirectly arising out of,
under or in connection with this Agreement or the transactions contemplated
hereby. Each of the Parties hereto (a) certifies that no representative, agent
or attorney of any other Party has represented, expressly or otherwise, that
such other Party would not, in the event of litigation, seek to enforce that
foregoing waiver, and (b) acknowledges that it and the other Parties hereto have
been induced to enter into this Agreement and the transactions contemplated
hereby, as applicable, by, among other things, the mutual waivers and
certifications in this Section 6.7.

 

6.8           Waiver. Except as provided in this Agreement, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any Party, shall be deemed to constitute a waiver by the Party
taking such action of compliance with any representations, warranties, covenants
or agreements contained in this Agreement. The waiver by any Party hereto of a
breach of any provision hereunder shall not operate or be construed as a waiver
of any prior or subsequent breach of the same or any other provision hereunder.

 

6.9           Mutual Drafting; Consultation with Advisors. Each Party hereto has
participated in the drafting of this Agreement, which each Party acknowledges is
the result of the negotiations between the Parties.

 

15

 

 

6.10         Entire Agreement. This Agreement (including its exhibits,
appendices and schedules and the other documents delivered pursuant hereto and
thereto constitute a complete and exclusive statement of the agreement between
the Parties with respect to the subject matter hereof and thereof, and supersede
all other prior agreements, arrangements or understandings by or between the
Parties, written or oral, express or implied, with respect to the subject matter
hereof or thereof.

 

6.11         Counterparts. This Agreement may be executed (including by
facsimile or other similar electronic transmission) with counterpart signature
pages or in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

6.12         Section Headings; Interpretation.

 

(a)          The descriptive headings of sections and paragraphs of this
Agreement are inserted for convenience only, and do not constitute a part of
this Agreement and shall not affect in any way the meaning or interpretation of
this Agreement,

 

(b)          When a reference is made in this Agreement to an Article, Section,
Annex or Exhibit, such reference shall be to an Article, Section, Annex or
Exhibit of or to this Agreement unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation” unless the context
otherwise requires or unless otherwise specified. Unless the context requires
otherwise, the terms “hereof,” “herein,” “hereby,” “hereto” and derivative or
similar words in this Agreement refer to this entire Agreement. Except as
otherwise specifically provided herein, where any action is required to be taken
on a particular day and such day is not a Business Day and, as a result, such
action cannot be taken on such day, then this Agreement shall be deemed to
provide that such action shall be taken on the first Business Day after such
day.

 

[Signature Pages to Follow]

 

16

 

 

IN WITNESS OF THE FOREGOING, each Party executes this Agreement as of the date
first written above, by the Party himself or herself or the Party’s duly
authorized officer.

 

CONTRIBUTOR:       SIAMAK KOHANOFF       /s/ Siamak Kohanoff  

 

FC PARTIES:           FIRST CAPITAL REAL ESTATE   OPERATING PARTNERSHIP, L.P.  
a Delaware limited partnership           By: First Capital Real Estate Trust
Incorporated,     a Maryland corporation     its General Partner            
By:  /s/ Suneet Singal     Name:  Suneet Singal   Title:  CEO & Chairman of the
Board

 

FIRST CAPITAL REAL ESTATE   TRUST INCORPORATED   a Maryland corporation        
    By:  /s/ Suneet Singal     Name:  Suneet Singal   Title:  CEO & Chairman of
the Board

 

[Signature page to Contribution Agreement]

 

17

 

 

DEFINITIONS

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“Affiliate” means, with respect to a specified Person, each other Person that
directly or indirectly Controls, is Controlled by, or is under common Control
with that Person.

 

“Best Knowledge” means to the extent that such knowledge is ascertainable though
a reasonable inquiry of the relevant facts and circumstances.

 

“Business Day” means any day other than (a) a Saturday or a Sunday, or (b) a day
on which banks are required or authorized by Law to be closed in The City of New
York.

 

“Cash Payment” shall have the meaning set forth in Section 1.5(b).

 

“Chosen Court” has the meaning set forth in Section 6.6.

 

“Code” has the meaning set forth in the recitals.

 

“Contributed Property” has the meaning set forth in the recitals.

 

“Contributed Entity” and “Contributed Entities” have the meanings set forth in
the recitals.

 

“Contributed Entities” has the meaning set forth in the recitals.

 

“Contributed Property” has the meaning set forth in the recitals.

 

“Closing” has the meaning set forth in Section 2.1.

 

“Closing Date” has the meaning set forth in Section 2.1.

 

“Contributing Party” or “Contributing Parties” has the meaning set forth in
Section 3.1.

 

“Contributor” has the meaning set forth in the introductory paragraph.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of an equity interest, by contract or otherwise. The terms
“Controlled by” and “under common Control with” have correlative meanings.

 

“Conversion Event” has the meaning set forth in Section 1.9.

 

 

 

 

“Entity” means, except for Governmental Authorities, (a) any corporation,
partnership, joint venture, limited liability company, business trust or other
business entity, (b) any association, unincorporated business or other
organization, (c) any trust, and (d) any other organization having legal status
as an entity under any Law.

 

“Environmental Law” means Laws or Orders of any Governmental Authority relating
to pollution or protection of the environment or natural resources (including
the generation, use, storage, management, treatment, transportation, disposal,
presence, Release or threatened Release of any Hazardous Material) or
occupational health and safety, such as the Clean Air Act, 42 U.S.C. Section
7401 et seq.; the Clean Water Act, 33 U.S.C. Section 1251 et seq. and the Water
Quality Act of 1987; the Federal Insecticide, Fungicide, and Rodenticide Act, 7
U.S.C. Section 136 et seq.; the Marine Protection, Research and Sanctuaries Act,
33 U.S.C. Section 1401 et seq.; the National Environmental Policy Act, 42 U.S.C.
Section 4321 et seq.; the Noise Control Act, 42 U.S.C. Section 4901 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. Section 651 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq., as amended by the
Hazardous and Solid Waste Amendments of 1984; the Safe Drinking Water Act, 42
U.S.C. Section 300f et seq.; the Comprehensive Environmental Response,
Compensation, and Liability Act (“CERCLA”), 42 U.S.C. Section 9601 et seq., as
amended by the Superfund Amendments and Reauthorization Act, the Emergency
Planning and Community Right-to-Know Act, and Radon Gas and Indoor Air Quality
Research Act; the Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.;
the Atomic Energy Act, 42 U.S.C. Section 2011 et seq., and the Nuclear Waste
Policy act of 1982, 42 U.S.C. Section 10101 et seq.

 

“Environmental Permits” means any and all licenses, certificates, permits,
directives, requirements, registrations, government approvals, agreements,
authorizations, and consents that are required under or are issued pursuant to
any Environmental Laws.

 

“FC Parties” has the meaning set forth in the introductory paragraph.

 

“FCRE” shall mean First Capital Real Estate Trust Incorporated, a Maryland
corporation (f/k/a United Realty Trust Incorporated).

 

“FCRE OP” shall mean First Capital Real Estate Operating Partnership, LP, a
Delaware limited partnership (f/k/a United Realty Capital Operating Partnership,
LP).

 

“FC Parties” has the meaning set forth in the introductory paragraph.

 

“FIRPTA Affidavit” has the meaning set forth in Section 2.2(c).

 

“Governmental Authority” means (a) any body exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any governmental agency, department, board, commission or other
instrumentality, whether national, territorial, federal, state, provincial,
local, supranational or other authority, (b) any organization of multiple
nations, or (c) any tribunal, court or arbitrator of competent jurisdiction.

 

 

 

 

“Hazardous Material” means any material, substance or waste defined or regulated
in relevant form, quantity or concentration as hazardous or toxic or as a
pollutant or contaminant (or words of similar import) pursuant to any
Environmental Law, including any petroleum, waste oil or petroleum constituents
or by-products.

 

“Improvements” means, with respect to the Contributed Property, all buildings
and other structures and improvements situated on the land, to the extent the
same form a part of the Contributed Property.

 

“Issuance Price” shall be $16.03 per OP Unit.

 

“Joinder” has the meaning set forth in Section 2.2(b).

 

“Law” and “Laws” mean (a) any constitution applicable to, and any statute,
treaty, rule, regulation, ordinance, or requirement of any kind of, any
Governmental Authority, (b) principles of common law, and (c) any Order.

 

“Liabilities” means any and all debts, liabilities and obligations, of whatever
kind or nature, primary or secondary, direct or indirect, whether accrued or
fixed, known or unknown, absolute or contingent, matured or unmatured or
determined or determinable.

 

“Lien” means any lien, encumbrance, security interest, pledge or any other title
restriction of any kind.         

 

“Material Adverse Effect” means a material adverse change in the condition,
financial or otherwise, or in the earnings, business affairs, business
prospects, management, assets or properties of FCRE, FCRE OP and their
respective subsidiaries considered as one enterprise, whether or not arising in
the ordinary course of business.

 

“Monthly Yield Payment” shall have the mean set forth in Section 1.8.

 

“Notice” has the meaning set forth in Section 6.2.

 

“Partnership Agreement” means the agreement of limited partnership of FCRE OP
and any amendments or restatements thereto.

 

“OP Units” has the meaning set forth in Section 1.4.

 

“Order” means any decree, injunction, judgment, order, ruling, writ, assessment
or arbitration award of a Governmental Authority, arbitrator or arbitral body,
commission or self-regulatory organization, whether arising from a Proceeding or
applicable Law.

 

“Organizational Documents” means each of the following, as applicable, as
amended and supplemented: (a) the articles or certificate of incorporation and
the bylaws of a corporation; (b) the partnership agreement and any statement of
partnership of a general partnership; (c) the limited partnership agreement and
the certificate of limited partnership of a limited partnership; (d) the
operating agreement (or limited liability company agreement) and certificate of
organization or formation of a limited liability company; and (e) any charter or
similar document adopted or filed in connection with the creation, formation or
organization of a Person.

 

 

 

 

“Parties” has the meaning set forth in the introductory paragraph.

 

“Permits” means, with respect to the Property, all governmental permits and
approvals, including licenses, registrations and authorizations, required for
the ownership and operation of the Contributed Entity or the Property at the
Real Property, including without limitation, qualifications to do business,
certificates of occupancy, building permits, signage permits, site use
approvals, zoning certificates, environmental and land use permits, and any and
all other necessary approvals from Governmental Authorities and other approvals
granted by any public body.

 

“Person” means an individual, an Entity or a Governmental Authority.

 

“Proceeding” means any action, claim, audit or other inquiry, hearing,
investigation, suit or other charge or proceeding (whether civil, criminal,
administrative, investigative, formal or informal) by or before any Governmental
Authority or before an arbitrator or arbitral body or mediator.

 

“Real Property” shall mean, with respect to the Property, collectively, the land
and Improvements, together with all easements, rights of way, privileges,
licenses and appurtenances which the Contributed Entity or any of its
Subsidiaries may now own or hereafter acquire with respect thereto.

 

“REIT” has the meaning set forth in the recitals.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities” has the meaning set forth in Section 1.4(a).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Tax” or “Taxes” means (i) all federal, state, local and foreign net or gross
income, gross receipts, turnover, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental
(including taxes under Code Section 59A), customs, duties, export taxes and
withholdings, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, supplementary, retirement system, disability, real
property, personal property, sales, use, transfer, registration, value added,
recording, intangible, documentary, goods and services, ad valorem, net
proceeds, net worth, special assessments, workers’ compensation, utility,
production, gains, alternative or add-on minimum, estimated, or other tax of any
kind whatsoever, together with any interest, penalty, or addition thereto
payable in connection with such taxes, whether disputed or not and (ii) any
liability of any Person for the payment of amounts of the type described in
clause (i) as a transferee, successor or payable pursuant to a contractual
obligation.

 

“Tax Return” means any return, declaration, report, claim for refund, document,
or information return or statement relating to Taxes, or other filing required
to be supplied to any taxing authority or jurisdiction (foreign or domestic)
with respect to Taxes, including any schedules or attachments thereto, and
including any amendments thereof.

 

 

 

 

“Transaction Documents” means collectively this Agreement and the other
agreements contemplated to be delivered in connection herewith or therewith and
any other agreement, certificate, instrument or writing delivered by the
Contributor in connection with this Agreement or the transactions contemplated
hereby.

 

[Schedules and Exhibits to Follow]

 

 

 

 

SCHEDULE 1.5

 

ALLOCATION OF SECURITIES

 

Receiving
Party   Percentage of OP Units Issued
Hereunder Allocated to Receiving Party Siamak Kohanoff   100%

 

 

 

 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 



ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST

 

THIS ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST (this "Assignment") is
made as of this 13th day of September, 2016 by and between SIAMAK KOHANOFF
(“Assignor”), and FIRST CAPITAL REAL ESTATE OPERATING PARTNERSHIP, LP, a
Delaware limited partnership ("Assignee").

 

WITNESSETH:

 

WHEREAS, Assignor is the owner of 31% of the limited liability company interests
in UNITED 2520 TILDEN, LLC, a Delaware limited liability company (the “Company”)
including the profit participation interest afforded to Assignor under the
operating agreement of the Company dated March 29, 2013 as the same was amended
December 31, 2015 and as the same may have been further amended or modified from
time to time (the "LLC Agreement");

 

WHEREAS, the Company is the owner of 100% of the limited liability company
interest in 2520 TILDEN FEE, LLC, a Delaware limited liability company (“Tilden
Fee”); and

 

WHEREAS, Tilden Fee is the direct owner of 100% of the fee simple interest in
that certain property located at 2520 Tilden Ave, Brooklyn, NY 11226 and
improvements thereon (the “Property”), which title is good and marketable, and
free and clear of liens and encumbrances except only non-monetary matters of
record, zoning and similar laws, and which Property is subject to the Mortgage
Debt as described below (collectively, the “Permitted Exceptions”); and

 

WHEREAS, Assignor desire to contribute and assign 100% percent of its membership
interests and profit participation interest in the Company (the “Membership
Interests”) to Assignee, and Assignee desires to assume the same, all under the
terms and conditions set forth herein; and

 

WHEREAS, this Assignment is being made pursuant to that certain agreement dated
September 13, 2016 (the “Contribution Agreement”), by and among Assignor,
Assignee and FIRST CAPITAL REAL ESTATE TRUST INCORPORATED (“FCRE”).

 

NOW, THEREFORE, in consideration of the foregoing, the payment of good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, Assignor and Assignee, intending to be legally bound hereby, agree
as follows:

 

1.          Assignment; Representations.

 

(a)          Assignor hereby contribute and assign all of Assignor’s right,
title and interest in and to the Membership Interests to Assignee, to have and
to hold the Membership Interests unto Assignee, and Assignee's legal
representatives, heirs, successors and assigns, as the case may be, forever.

 

 

 

 

(b)          Assignor hereby represents and warrants to Assignee that:

 

(i)          each of the representations in the Recitals are true and correct
and are incorporated herein by reference as if fully restated herein;

 

(ii)         the Property owned by Tilden Fee is subject to one or more mortgage
loans with a current balance of principal and interest of not more than
$14,486,654.00 (the “Mortgage Debt”); except for the Mortgage Debt neither the
Property, Tilden Fee nor the Company has any other debt except for ordinary
trade debt incurred in the ordinary course of business, and Assignor has
received a notice of default on any of the Mortgage Debt or any other debt,
obligations or agreements which the Company, Tilden Fee or the Property have
with any persons; and

 

(iii)        the Membership Interests are free and clear of any and all liens,
charges and/or encumbrances, is owned entirely by Assignor and has not
previously been conveyed, pledged or assigned by Assignor to any other party,
and Assignor has full power and authority to execute and deliver this
Assignment.

 

2.          Incorporation by Reference. This Assignment is being made in
accordance with and pursuant to the Contribution Agreement, and all of the
Assignor’s representations and warranties, and agreements, undertakings,
indemnifications and commitments relating to the Property, the Company and this
Assignment as set forth in the Contribution Agreement are incorporated herein by
reference as if fully restated herein.

 

3.          Assumption. Assignee hereby accepts Assignor’s assignment of the
Membership Interests and assumes the performance and observance of all of the
covenants, agreements and conditions on the part of Assignor to be performed and
observed respecting the Mortgage Debt and the Membership Interest pursuant to
the LLC Agreement from and after the date hereof.

 

 

 

 

4.          Regulation S-X Cooperation. Assignee has advised Assignor that
Assignee, or one or more of its affiliates, must comply with Securities and
Exchange Commission Regulation S-X (17. C.F.R. §Part 210) (“Regulation S-X”),
including, but not limited to, Rule 3-14. In connection with such compliance
with Regulation S-X, Assignor shall at the request of Assignee (a) make
available to Assignee for review and, as necessary, copying, all financial and
other information pertaining to the period of the Assignor’s ownership of the
Property and Membership Interests, which information is relevant and necessary,
in the opinion of Assignee or its independent registered public accounting firm
(the “Accountants”), to enable Assignee and its Accountants to prepare financial
statements in compliance with Regulation S-X, if and to the extent the same then
exists and has not been previously provided or made available to Assignee prior
to or in connection with the Closing, (b) cooperate with Assignee and provide
access to any of Assignor’s contractor’s personnel involved with the financial
reporting of the Property or Membership Interests, at no expense to Assignor and
at reasonable times and places for a period ending on March 31, 2017, and (c)
provide to Assignee’s Accountants a commercially reasonable representation
letter, at Assignee’s sole cost and expense, regarding the books and records of
the Property and Membership Interests in connection with such Accountants’
auditing of the Property in accordance with generally accepted auditing
standards. Assignee acknowledges that (i) the information described in clause
(a) above shall be made available in the locations at which such information is
currently maintained by Assignor, (ii) Assignee will reimburse Assignor as soon
as practicable for any reasonable out-of-pocket costs incurred by Assignor in
connection with Assignor’s compliance with this Section 4, and (iii) Assignee
shall maintain the confidentiality of all information provided pursuant to this
Section 4 except solely to the extent necessary for Assignee to comply with
Regulation S-X or any request by the staff of the Securities and Exchange
Commission.

 

5.          Survival. The representations and warranties contained in Paragraphs
1 and 2, and the undertakings set forth in Paragraphs 3 and 4 of this agreement,
shall survive the delivery hereof.

 

[Remainder of page is left intentionally blank; Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have duly executed and delivered this
Assignment as of the date first above written.

 

  ASSIGNOR:       SIAMAK KOHANOFF           ASSIGNEE:       FIRST CAPITAL REAL
ESTATE   OPERATING PARTNERSHIP, L.P.   a Delaware limited partnership

 

  By: First Capital Real Estate Trust Incorporated,     a Maryland corporation  
  its General Partner

 



  By:     Name:  Suneet Singal   Title:  CEO & Chairman of the Board

  

STATE OF ________________ )   ) SS: COUNTY OF______________ )

 

I certify that on September ___, 2016, Siamak Kohanoff to me known and known to
me to be the person described in and who executed the foregoing instrument and
he/she acknowledged to me that he/she executed the same.

 

        NOTARY PUBLIC  

 

STATE OF ________________ )   ) SS: COUNTY OF______________ )

 

I certify that on September ___, 2016, Suneet Singal came before me in person
and stated to my satisfaction that he made and signed the attached instrument;
and was authorized to and did execute this instrument on behalf of and as
authorized signatory for FIRST CAPITAL REAL ESTATE OPERATING PARTNERSHIP, LP,
the entity named in this, as the free act and deed of the entity, by virtue of
the authority granted by its partnership agreement and its members.

 

        NOTARY PUBLIC  

 

 

 

 

EXHIBIT B

 

FORM OF JOINDER

 [tex.jpg]

 

 

